ORDER **
We previously remanded this case for the district court to comply with the procedures set forth in our en banc decision in United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). On remand, although the district court stated that it would have imposed the same sentence even under the advisory Sentencing Guidelines, it failed to solicit the views of counsel before making this determination. We recently held that “Ameline requires, at a minimum, that the district court obtain, or at least call for, the views of counsel in writing before deciding whether re-sentencing is necessary.” United States v. Montgomery, 462 F.3d 1067, 1070 (9th Cir.2006). Accordingly, we must remand for the district court to follow Montgomery’s directive.
REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.